Name: Council Regulation (EC) No 910/97 of 14 May 1997 on the conclusion of the Protocol defining, for the period from 3 May 1996 to 2 May 1999, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola
 Type: Regulation
 Subject Matter: Africa;  economic geography;  fisheries;  international affairs
 Date Published: nan

 23 . 5 . 97 EN Official Journal of the European Communities No L 131 /9 COUNCIL REGULATION (EC) No 910/97 of 14 May 1997 on the conclusion of the Protocol defining, for the period from 3 May 1996 to 2 May 1999, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (  '). Article 2 The fishing possibilities provided for in the Protocol shall be allocated among the Member States as follows:  Shrimp vessels : 6 550, per month , as an annual average, Spain ,  Demersal trawlers: 2 000, per month, as an annual average, Spain ,  Bottom longliners: 1 750, per month , as an annual average, Portugal, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, in conjunction with Article 228 (2) and (3) first subparagraph thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas, in accordance with the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola (3), the Contracting Parties held negotiations with a view to determining amendments to be made to that Agreement at the end of the period of application of the Protocol attached to the said Agreement; Whereas, as a result of these negotiations, a new Protocol defining for the period from 3 May 1996 to 2 May 1999 the fishing opportunities and the financial contribution provided for by the abovementioned Agreement was initialled on 2 May 1996; whereas, pending the proced ­ ures necessary for its conclusion , this Protocol has been provisionally applied by an Agreement in the form of an Exchange of Letters approved by Decision 96/569/EC (4); Whereas it is in the Community's interest to approve this Protocol; Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries agreement,  Freezer tuna seiners: nine vessels France,  Surface longliners : two vessels Portugal, 10 vessels Spain . If licence applications from these Member States do no exhaust the fishing possibilities provided for in the Protocol the Commission may entertain licence applica ­ tions from any other Member State . Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community.HAS ADOPTED THIS REGULATION: Article 1 The Protocol defining, for the period from 3 May 1996 to 2 May 1999, the fishing opportunities and the financial Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.(') OJ No C 278 , 24. 9 . 1996, p. 5 . I1) OJ No C 115, 14 . 4 . 1997. (3) OJ No L 341 , 3 . 12. 1987, p. 2 . b) OJ No L 250 , 2. 10 . 1996, p. 14. (5) OJ No L 46, 17. 2. 1997, p. 57. No L 131 / 10 EN Official Journal of the European Communities 23 . 5 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1997. For the Council The President J. RITZEN